ICON ECI Fund Fifteen, L.P. First Quarter Portfolio Overview ICON ECI Fund Fifteen, L.P. Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investments Following the Quarter 2 Disposition Following the Quarter 3 Portfolio Overview 3 Revolving Line of Credit 5 Perfomance Analysis 6 Transactions with Related Parties 6 Financial Statements 8 Forward Looking Statements 13 Additional Information 13 ICON ECI Fund Fifteen, L.P. As of July 25, 2013 Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Portfolio Overview for the quarter ended March 31, 2013.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund commenced its offering period on June 6, 2011 and, through March 31, 2013, we raised $172,906,128 in capital contributions.During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended March 31, 2013: Go Frac, LLC Investment Date: 02/15/2013 Collateral: Oil well fracking, cleaning and servicing equipment acquired for approximately $11,804,000. Structure: Lease Expiration Date: 11/30/2016 Purchase Price: $11,804,000* Equity Invested: $6,846,000* Heniff Transportation Systems, LLC Investment Date: 03/01/2013 Collateral: Tractors, stainless steel tank trailers and related equipment valued at approximately $44,810,000. Structure: Loan Expiration Date: 08/31/2016 Facility Amount: Equity Invested: * Approximate amount. 1 ICON ECI Fund Fifteen, L.P. Investments Following the Quarter The Fund made the following investments after the quarter ended March 31, 2013: Ardmore Shipholding Limited Investment Date: 04/02/2013 Collateral: Two chemical tanker vessels acquired for $37,100,000. Structure: Lease Expiration Date: 04/30/2018 Purchase Price: Equity Invested: Lubricating Specialties Company Investment Date: 04/05/2013 Collateral: Liquid storage tanks, blending lines and packaging equipment valued at approximately $52,030,000. Structure: Loan Expiration Date: 08/01/2018 Facility Amount: Equity Invested: Jurong Aromatics Corporation Pte. Ltd. Investment Date 05/15/2013 CCollateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore valued at approximately $2,260,000,000. Structure: Loan Expiration Date: 01/16/2021 Facility Amount: Equity Invested: Quattro Plant Limited Investment Date: 07/12/2013 Collateral: Rail support construction equipment valued at £27,573,000. Structure: Loan Expiration Date: 08/01/2016 Facility Amount: £4,000,000 Equity Invested: £4,000,000 2 ICON ECI Fund Fifteen, L.P. Disposition Following the Quarter The Fund disposed of the following investments after the quarter ended March 31, 2013: Kanza Construction, Inc. Structure: Loan Collateral: Trucks, trailers, cranes, crawlers and excavators used in railroad services business. Disposition Date: Various through 04/10/2013 Equity Invested: Total Proceeds Received: $3,225,000* SeaChange Maritime Structure: Loan Collateral: Two containership vessels. Disposition Date: 07/10/2013 Equity Invested: Total Proceeds Received: $6,844,000** * Due to Kanza’s failure to meet certain payment obligations, the collateral was repossessed and sold. Although a substantial portion of the loan has been recovered, the Fund continues to pursue all legal remedies to obtain payment of the outstanding loan balance. ** Approximate amount through life of the investment. Portfolio Overview As of March 31, 2013, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Expiration Date: 10/06/2014 Equity Invested: Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier. Expiration Date: 11/22/2016 Equity Invested: Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 Equity Invested: $17,025,000** * *Approximate amount. 3 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Platinum Energy Solutions, Inc. Structure: Loan Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Date: 01/01/2017 Equity Invested: NTS, Inc. Structure: Loan Collateral: Telecommunications equipment. Expiration Date: 07/01/2017 Equity Invested: $9,518,000* Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Dates: 09/30/2015 10/31/2015 Equity Invested: Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Expiration Date: 02/01/2018 Equity Invested: Bergshav Product Tankers Structure: Loan Collateral: Three product tanker vessels. Expiration Date: 10/04/2017 Equity Invested: Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 06/03/2021 Equity Invested: 4 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) SeaChange Maritime Structure: Loan Collateral: Two containership vessels. Expiration Date: 07/10/2017 Equity Invested: Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Expiration Date: 06/30/2014 Equity Invested: Superior Tube Company, Inc. Structure: Loan Collateral: EquipmEqEquipment and related inventory used in oil field services business. Expiration Date: 10/01/2017 Equity Invested: $2,482,000* Go Frac, LLC Structure: Lease CCollateral: Oil well fracking, cleaning and servicing equipment. Expiration Date: 02/15/2013 Equity Invested: $6,846,000* Heniff Transportation Systems, LLC Structure: Loan CCollateral: Tractors, stainless steel tank trailers and related equipment. Expiration Date: 08/31/2016 Equity Invested: $7,200,000* * Approximate amount. Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien by third parties.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility has been extended through March 31, 2015 and increased to $10,000,000.The interest rate on general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the current London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay an annualized 0.5% fee on unused commitments under the Facility. At March 31, 2013, there were no obligations outstanding under the Facility. 5 ICON ECI Fund Fifteen, L.P. Performance Analysis Capital Invested As of March 31, 2013 Leverage Ratio 0.52:1* % of Receivables Collected in the Quarter Ended March 31, 2013 100%** * Leverage ratio is defined as total liabilities divided by total equity. ** Collections as of July 8, 2013. Transactions with Related Parties We have entered into certain agreements with our General Partner, our Investment Manager, and ICON Securities, LLC (“ICON Securities”), a wholly-owned subsidiary of our Investment Manager, whereby we pay certain fees and reimbursements to these parties.ICON Securities is entitled to receive a 3% underwriting fee from the gross proceeds from sales of our limited partnership interests, of which up to 1% may be paid to unaffiliated broker-dealers as a fee for their assistance in marketing the Fund and coordinating sales efforts. In addition, we reimburse our General Partner and its affiliates for organizational and offering expenses incurred in connection with our organization and offering.The reimbursement of these expenses will be capped at the lesser of 1.44% of the gross offering proceeds (assuming all of our limited partnership interests are sold in the offering) and the actual costs and expenses incurred by our General Partner and its affiliates.Accordingly, our General Partner and its affiliates may ultimately be reimbursed for less than the actual costs and expenses incurred. We pay or paid our Investment Manager (i) a management fee equal to 3.5% of the gross periodic payments due and paid from our investments, and (ii) acquisition fees, through the end of the operating period, equal to 2.5% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments. For a more detailed analysis of the fees payable to our Investment Manager, please see the Fund’s prospectus. In connection with the investments made for the period January 1, 2013 through the date of this report, we paid our Investment Manager aggregate acquisition fees in the amount of approximately $4,211,000. Our General Partner and its affiliates also perform certain services relating to the management of our portfolio.Such services include, but are not limited to, credit analysis and underwriting, receivables management, portfolio management, accounting, financial and tax reporting, and remarketing and marketing services. 6 ICON ECI Fund Fifteen, L.P. Transactions with Related Parties (continued) In addition, our General Partner and its affiliates are reimbursed for administrative expenses incurred in connection with our operations.Administrative expense reimbursements are costs incurred by our General Partner or its affiliates that are necessary to our operations. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our General Partner in the amount of $30,789 and $8,095 for the three months ended March 31, 2013 and 2012, respectively.Additionally, our General Partner’s interest in our net income (loss) was $10,103 and $(148) for the three months ended March 31, 2013 and 2012, respectively. Fees and other expenses paid or accrued by us to our General Partner or its affiliates were as follows: Three Months Ended March 31, Entity Capacity Description ICON Capital, LLC Investment Manager Organizational and offering expense reimbursements (1) $ $ ICON Securities, LLC Dealer-Manager Dealer-manager fees (2) ICON Capital, LLC Investment Manager Acquisition fees (3) ICON Capital, LLC Investment Manager Management fees (4) ICON Capital, LLC Investment Manager Administrative expense reimbursements (4) Fund Fourteen Noncontrolling Interest Interest expense (4) $ $ (1)Amount capitalized and amortized to partners' equity. (2)Amount charged directly to partners' equity. (3) Amount capitalized and amortized to operations. (4)Amount charged directly to operations. At March 31, 2013, we had a net payable of $3,067,224 due to our General Partner and its affiliates that consisted of a payable of approximately $2,497,000 due to our affiliate related to its noncontrolling interest in the Lewek Ambassador, an acquisition fee payable to our Investment Manager and administrative expense reimbursements. At December 31, 2012, we had a net payable of $3,041,918 due to our General Partner and its affiliates that primarily consisted of a payable of approximately $2,442,000 due to our affiliate related to its noncontrolling interest in the Lewek Ambassador and administrative expense reimbursements. From April 1, 2013 through May 9, 2013, we raised an additional $11,144,933 in capital contributions and paid or accrued dealer-manager fees to ICON Securities in the amount of $309,677. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 7 ICON ECI Fund Fifteen, L.P. Financial Statements(A Delaware Limited Partnership) Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Cash $ $ Net investment in notes receivable Leased equipment at cost (less accumulated depreciation of $4,721,594 and $2,167,417, respectively) Net investment in finance leases Deferred charges Other assets Total assets $ $ Liabilities and Equity Liabilities: Non-recourse long-term debt $ $ Due to General Partner and affiliates, net Accrued expenses and other liabilities Total liabilities Equity: Partners' equity: Limited partners General Partner ) ) Total partners' equity Noncontrolling interests Total equity Total liabilities and equity $ $ 8 ICON ECI Fund Fifteen, L.P. Financial Statements(A Delaware Limited Partnership) Consolidated Statements of Operations (unaudited) Three Months Ended March, 31 Revenue: Finance income $ $ Rental income - Other income Total revenue Expenses: Management fees Administrative expense reimbursements General and administrative Interest Depreciation - Total expenses Net income (loss) ) Less: net income (loss) attributable to noncontrolling interests ) Net income (loss) attributable to Fund Fifteen $ $ ) Net income (loss) attributable to Fund Fifteen allocable to: Limited partners $ $ ) General Partner ) $ $ ) Weighted average number of limited partnership interests outstanding Net income (loss) attributable to Fund Fifteen per weighted average limited partnership interest outstanding $ $
